Citation Nr: 1812441	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1994 to April 1996.

These matters come before the Board of Veterans' Appeals on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

In August 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Central Office hearing.  A copy of that transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that another VA examination is necessary to accurately assess the current severity of the Veteran's bipolar disorder.  

During the appeal period, in February 2014, the Veteran was afforded a VA examination to ascertain the severity of his bipolar disorder.  At that time, the examiner found that the Veteran's bipolar disorder resulted in impairment with occasional decrease in efficiency, along with intermittent periods of inability to perform tasks; however, the Veteran was generally functioning satisfactorily.  In so finding, the examiner noted that the Veteran frequently took sick leave from work, and impulsively resigned from several work-related committees.  The examiner also noted that the Veteran had issues with depressed mood, anxiety, panic attacks, and mild memory loss.  Ultimately, the examiner found that the Veteran's severity of symptoms was moderate.

The Board finds that this examination is inadequate for rating purposes as it does not accurately depict the Veteran's symptoms and behavioral issues.  The February 2014 examiner wrote "none" when asked about the Veteran's relevant legal and behavioral history.  However, the Veteran's medical records clearly demonstrate significant legal and behavioral issues related to the Veteran's bipolar disorder.  The Veteran is prone to impulsive violence against others.  He admits to physically abusing family members.  He reports having unexplained anger and rage against others.  Both he and his wife have described an incident in which he shot a gun at a group of people outside of the movie theater.  During the appeal period, he also noted having auditory hallucinations, paranoia, and delusional thinking.  At times, he would "zone out," not remembering some of his actions during periods of time.  Although these and other symptoms and behaviors are well documented in the Veteran's medical records, the VA examiner did not discuss the significance of these symptoms or the effect these symptoms had on the Veteran's occupational and social impairment.  

As such, another examination is necessary to accurately assess the severity of the Veteran's bipolar disorder.  Prior to administering a VA examination, the AOJ should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder outstanding records of the Veteran's VA treatment.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his bipolar disorder.  The examination should, as warranted, address all symptoms and occupational and social impairment.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

